COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Zurich American Insurance Company v. Sandra A. Debose

Appellate case number:    01-13-00344-CV

Trial court case number: 2006-54103

Trial court:              133rd District Court of Harris County

       It is ordered that the motion for en banc consideration is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Sharp,
Massengale, Brown, and Huddle.

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

Justice Sharp dissents, without opinion, from the denial of the motion for en banc
reconsideration.

Date: November 25, 2014